Citation Nr: 1510251	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  08-08 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from March 1976 to February 1979 and from March 1985 to May 1991.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In September 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

The Board remanded the claim for entitlement to service connection for an acquired psychiatric disorder in December 2010.  The claim returned to the Board and was denied in an October 2012 decision.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court) and in March 2014, the Court issued a memorandum decision vacating and remanding the portion of the December 2012 decision that denied service connection for a psychiatric disorder.  The appeal was returned to the Board and in August 2014, the Board remanded the matter for further development.  The case has again returned to the Board for additional appellate action.

In January 2015, the Veteran filed a claim to reopen entitlement to service connection for chronic fatigue syndrome (CFS).  Additionally, in its August 2014 remand, the Board noted that the Veteran reported in an October 2011 statement that he was unable to work due to service-connected disabilities.  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Board previously referred the claim for entitlement to TDIU, but the record does not reflect that any action has been taken.  Similarly, the claim to reopen service connection for CFS has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  These claims are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

FINDINGS OF FACT

1.  The Veteran does not have PTSD.

2.  An acquired psychiatric disorder, diagnosed as an anxiety disorder, mood disorder, and pain disorder, was not present in service or until years thereafter, is not etiologically related to any incident of service or a service-connected disability, and is not a manifestation of an undiagnosed illness or medically unexplained chronic multisymptom illness.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD and anxiety, mood, and pain disorders, was not incurred in or aggravated by active service and is unrelated to service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that service connection is warranted for a psychiatric disorder diagnosed as PTSD as it was incurred due to stressful events during his active duty service in Southwest Asia.  The Veteran testified in September 2010 that while on active duty he traveled through the Strait of Hormuz in the Persian Gulf during wartime and was in fear of his life due to the threat of combat, mines, and a chemical attack.  The Veteran has also reported that he experienced anxiety during service due to trouble getting along with a superior officer and because of his race, ethnicity, and weight problems.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)(holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Turning first to the Veteran's contentions regarding PTSD, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 32 (4th ed.) (1994) (DSM IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred (unless the evidence shows that the Veteran engaged in combat and the claimed stressor is related to combat).  38 C.F.R. § 3.304(f).

The Board finds that the evidence establishes that the Veteran does not have PTSD. Although the Veteran's VA treatment records contain some findings of PTSD, the Board concludes that the weight of all the competent evidence of record, including the conclusions of VA examiners in January 2007, February 2011, and September 2014, establishes that the Veteran does not meet the criteria for a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a). 

The record contains some evidence indicative of PTSD.  A PTSD screen conducted at the VA Medical Center in June 2005 was positive and a March 2006 primary care record from the Homestead Community Based Outpatient Clinic (CBOC) notes current diagnoses of anxiety and PTSD.  The Veteran was also diagnosed with PTSD during a January 2007 VA examination for Gulf War illness.  However, the Board notes that these findings were recorded based purely on the Veteran's self-reported history of the disorder and his traumatic service experiences without any accompanying psychiatric examination or testing.  Their probative value is therefore lessened.  In addition, during psychology consultations at the Zephyrhills CBOC in May and June 2006, the Veteran was assessed for symptoms of PTSD reported in connection with his diagnosed anxiety disorder.  A finding of rule out PTSD was made in June 2006, but a formal diagnosis of the disorder was never rendered.  The Veteran's VA problem list has also never included a finding of PTSD.  Rather, he has consistently received treatment and diagnoses of an anxiety disorder at the VAMC.  

Weighing against a findings of PTSD are the conclusions of VA examiners who examined the Veteran in January 2007,  February 2011, September 2014 as well as the contents of the Veteran's VA treatment records.  The VA examiners all determined that the Veteran did not meet the criteria for a diagnosis of PTSD and instead identified the presence of anxiety and mood disorders.  All the VA examiners also observed that partial malingering and exaggeration of symptoms on the part of the Veteran for monetary gain could not be ruled out.  Additionally, the September 2014 VA examination included objective psychiatric testing and a structured interview; the examiner noted that such techniques significantly improve the ability of an examiner to accurately diagnose mental health conditions.  

The Court in its March 2014 memorandum decision found that the January 2007 and February 2011 VA examinations were not adequate with respect to the medical opinions provided regarding a link between the Veteran's anxiety and nonservice-connected medical conditions.  While the VA examinations are not adequate on this basis, the Board finds that they are adequate with respect to whether the Veteran meets the criteria for a diagnosis of PTSD.  The examiners both interviewed and examined the Veteran and concluded that his symptoms and reported stressors did not meet the criteria necessary for a finding of PTSD.  The parts of the medical opinion found inadequate by the Court are separate from those referenced above and the examination reports weigh against the finding of a diagnosis of PTSD.  

Furthermore, the Veteran's VA treatment records are also negative for findings related to PTSD except for those few cases mentioned above, and instead consistently note diagnoses of an unspecified anxiety disorder and more recently, a pain disorder.  The Board finds that the medical evidence weighing against the presence of PTSD is far more probative than the few notations in the Veteran's treatment records of PTSD symptoms.  The VA examiners' conclusions were based on a complete review of the claims file (to include service records) and included an explanation of the methods, testing, and evidence used to support the diagnoses.  Similarly, full psychiatric examination of the Veteran at the VAMC never resulted in a diagnosis of PTSD, but rather findings of anxiety and pain disorders.  

The Board has also considered the Veteran's statements and testimony that he has PTSD.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Whether lay evidence is competent and sufficient to establish a diagnosis in a particular case is a fact issue to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this case, the Board finds that the Veteran is not competent to diagnose the presence of PTSD.  He is competent to identify and explain the symptoms that he observes and experiences, but the disabilities on appeal require more than simple observation of symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Psychiatric disorders are by their very nature complex disabilities that require specialized training to properly diagnose.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) also explicitly held that PTSD is a complex issue not capable of lay diagnosis.  Young v. McDonald, 2013-7116, 2014 WL 4400766 (Fed. Cir. Sept. 8, 2014) (PTSD is not the type of medical condition that lay evidence . . . "is competent and sufficient to identify.").  The Board therefore finds that the Veteran is not competent to diagnose himself with PTSD.

As the competent evidence establishes that the Veteran does not have PTSD, the Board will now turn to the Veteran's other contentions in this case regarding service connection for anxiety, mood, and pain disorders.  The record clearly contains current diagnoses of these disabilities, and the Veteran has consistently received treatment for them at the Tampa and Miami VAMCs throughout the claims period.  

The Board also finds that the record establishes an in-service injury.  Service treatment records are negative for psychiatric complaints or treatment and the Veteran was found to be psychiatrically normal at the March 1991 annual examination performed two months before his separation from his second period of active duty service.  At that time, the Veteran also denied experiencing any depression, excessive worry, or nervous trouble on the accompanying report of medical history.  Despite the absence of psychiatric abnormalities in the service records, the Veteran has reported that he experienced many episodes of anxiety during active duty service in the Persian Gulf, particularly when his ship, the USS CAPE COD, sailed through the Strait of Hormuz where attacks (by artillery, mines, and chemicals) were possible.  Personnel records submitted by the Veteran show that he was assigned the USS CAPE COD in August 1989 and the command history of the ship indicates that it traveled through the Strait of Hormuz.  The Veteran is competent to report experiences that occurred during service and the Board finds that his statements regarding the presence of anxiety during service in the Persian Gulf are credible.  The second element of service connection-an in-service injury-is therefore demonstrated.  

Although the first two elements of service connection are present in this case, the evidence does not establish a nexus between the Veteran's in-service anxiety and his diagnosed psychiatric disorders.  Service records do not indicate such a link; as noted above, they are entirely negative for psychiatric complaints or the finding of a chronic condition.  Upon examination in March 1991, the Veteran was psychiatrically normal and he specifically denied any psychiatric problems such as depression, worry, or nervous trouble.  There is also no evidence of a psychiatric disorder until March 1999, eight years after the Veteran's separation from service, when a private physician suspected the presence of an anxiety disorder to account for the Veteran's shortness of breath.  The absence of any clinical evidence for years after service weighs the evidence against a finding that the Veteran's psychiatric disorders were present in service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Veteran has also not reported a continuity of symptoms in this case.  The history he has provided is to the effect that he first experienced anxiety during service, did not continuously experience symptoms, and did not seek treatment or receive a diagnosis of the condition until years later when he began treatment at the VAMC in 2002.  These statements do not support an award of service connection under 38 C.F.R. § 3.303(a) or (d).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The competent medical evidence is also against a link between the Veteran's psychiatric conditions and service.  All three VA examiners who reviewed the claims file and psychiatrically examined the Veteran provided opinions against direct service connection.  Although the Court found in its March 2014 decision that the January 2007 and February 2011 VA examiners did not provide complete rationales to support their opinions, the September 2014 VA examiner's opinion was accompanied by a full and detailed analysis with extensive reference to other evidence in the claims file.  The September 2014 examiner noted that while the Veteran experienced some anxiety during service due to his reported stressors, the experiencing of anxiety does not necessarily result in the development of a psychiatric disorder.  The Veteran's experiences (as noted in his written and oral lay statements, clinical interview, and testimony) were deemed unlikely to cause life-long psychiatric disabilities.  The Board finds that the opinion of the September 2014 VA examiner is entitled to significant probative weight.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  

The record contains some evidence in support of the claim for direct service connection; the Veteran's VA psychologist provided several letters in support of the claim, most recently in September 2014, but the letters state that the Veteran personally believed that his anxiety was related to his military experiences.  The VA psychologist did not provide any medical opinions in support of the claim and merely recorded the Veteran's own reported history.  Thus, this evidence is not very probative.  See LeShore v. Brown, 8 Vet. App. 406 (1995) (the mere transcription of lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional).  In any event, the competent medical evidence, consisting of the opinion of the September 2014 VA examiner, clearly weighs against the finding of a nexus between active duty service and the Veteran's current psychiatric disorders.  

The Board has considered the testimony of the Veteran connecting his psychiatric disorders to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, such as the onset of anxiety, but notes that he has not reported a continuity of symptoms and finds that his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  The Board also observes that the all three examining VA psychiatrists have called into question the Veteran's credibility with respect to the reports cause of his post-service anxiety and its related symptoms.  

As the weight of the competent evidence is clearly against a link between the Veteran's current diagnoses and in-service anxiety, service connection for an acquired psychiatric disorder as due directly to active duty service must be denied.  

The Veteran also contends that service connection is warranted for his psychiatric disorders under 38 C.F.R. § 3.317 for certain disabilities due to undiagnosed illnesses for veterans who served in the Persian Gulf.  However, the record clearly shows that the Veteran has been diagnosed with an anxiety disorder, mood disorder, and pain disorder.  As the Veteran's symptoms have been attributed to known clinical diagnoses, service connection is not warranted for the claimed disability as due to an undiagnosed illness.  38 C.F.R. § 3.317(a)(1)(ii).

Service connection is also not warranted for the Veteran's psychiatric disorders as secondary to service-connected hypertension.  Although the record contains evidence linking the Veteran's psychiatric symptoms to his various physical disabilities and general medical condition, there is no indication that his service-connected hypertension, rated as 10 percent disabling, has caused or aggravated his anxiety, mood, and pain disorders.  In fact, the VA examiner who performed the January 2007 and April 2007 VA examinations specifically found that the Veteran's mood disorder was due to his sleep apnea, diabetes mellitus, and congestive heart failure.  These conditions are not service-connected and the record contains no competent evidence linking the Veteran's acquired psychiatric disorder to service-connected hypertension.  The September 2014 VA examiner also determined that the Veteran's self-reported history linking his anxiety to chronic pain and medical conditions (both service-connected and nonservice-connected) was questionable given the results of his objective testing and inconsistencies in his reported history.  The examiner identified numerous occasions when the Veteran identified other post-service sources of anxiety, such as his family and financial situation, and noted the Veteran's tests results indicated his responses were not credible.  The September 2014 VA examiner concluded that based on the Veteran's response style, there was no true means for determining if any mood symptoms (including depression
or anxiety) could be attributed to the service-connected medical issues.  As there is no competent evidence of a nexus between the Veteran's diagnosed psychiatric conditions and any service-connected disability, service connection on a secondary basis is not warranted.  

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed disability was years after his separation from active duty service.  In addition, the weight of the competent evidence establishes that the Veteran's diagnosed anxiety, mood, and pain disorders are not related to any incident of active duty service and are not caused by or aggravated by a service-connected condition, including hypertension.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disability and service or a service-connected disability.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  
VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a June 2006 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the June 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).
VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, private treatment records, and records from the SSA.  During the September 2010 hearing, the Veteran testified that there were no additional records of private treatment that would support his claim.  Additionally, the Veteran was provided a proper VA examination and adequate medical opinion addressing the etiology of his psychiatric disorders in September 2014.

The Board also finds that VA has complied with the December 2010 and August 2014 remand orders of the Board.  In response to the Board's remands, the Veteran's recent VA treatment records were added to the claims file and a VA examination and medical opinion were obtained in September 2014 to determine the nature and etiology of the claimed psychiatric disability.  The Board notes that the December 2010 Board remand also ordered that the examining VA physician should determine whether the Veteran's claimed disabilities were incurred or aggravated due to service-connected hypertension.  However, review of the claims file shows that there is no competent evidence in support of the Veteran's claims for secondary service connection to include aggravation of the claimed disabilities by service-connected hypertension.  Without evidence of an association between the claimed disability and a service-connected condition, the duty to assist does not require a medical opinion specifically addressing the Veteran's contentions.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(4)(C) (2014).  

Although not required by the duty to assist, the September 2014 VA examiner addressed service connection on a secondary basis and opined that there was no reliable way to determine if the Veteran's mood symptoms (including depression or anxiety) could be attributed to his service-connected medical issues.  The Veteran's objective psychiatric test scores indicated the noncredible reporting of somatic and/or cognitive symptoms, as well as inconsistent memory complaints.  The VA examiner also observed that the Veteran had provided multiple varying etiologies for his anxiety, including financial stressors, problems with his family, trauma in the military, and his current service and nonservice-connected medical conditions.  The examiner concluded that the Veteran had a significant number of other stressors that were more likely to be the cause of his anxiety rather than the service-connected medical issues.  However, the examiner was forced to resort to mere
speculation in rendering the opinions requested by the Board due to the Veteran's "problematic malingering behavior" during the VA examination.  

In Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court stated that VA need not "proceed through multiple iterations of repetitive medical examinations until it obtains a conclusive opinion or formally declares that further examinations would be futile," but it must be clear "that the examiner has not invoked the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled."  In this case, it is clear that the September 2014 VA examiner fully and completely reviewed the record and conducted extensive testing and an interview of the Veteran.  The inability to fully render the opinions requested by VA was the result of the Veteran's contradictory statements and responses to testing deemed not credible by the examiner.  The VA examiner fully considered the facts in this case, including the Veteran's statements that he experienced anxiety during service.  The Board therefore concludes that the September 2014 VA psychiatric examination is adequate and remanding for a fourth examination would serve no useful purpose and would only result in additional delay in the Veteran's case.  

The August 2014 remand also ordered that a copy of the April 2007 addendum issued by the January 2007 VA examiner be obtained.  Following the January 2007 VA examination, the RO requested clarification from the examiner regarding whether the Veteran's diagnosed mood disorder was as likely as not secondary to his cardiomegaly, hypertension, and congestive heart failure.  The record, including the Court's March 2014 memorandum decision, references an April 2007 addendum opinion from the VA examiner, but the electronic claims file does not contain the document.  In response to the August 2014 remand, the AOJ contacted the Tampa VAMC and requested a copy of the April 2007 opinion.  In November 2014, the VAMC responded by providing a copy of an April 2007 mental health note and stated it had no other records pertaining to the requested period.  The AOJ also contacted the Veteran and requested that he submit a copy of the April 2007 addendum opinion if in his possession.  The Veteran responded in September 2014 that he had no records.  The Board finds that VA has made appropriate attempts to obtain the April 2007 addendum opinion in compliance with the duty to assist and has exhausted all possible efforts to retrieve the document.

Finally, after the newly received evidence was added to the claims file, the case was readjudicated in the January 2015 supplemental statement of the case (SSOC).  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


